EXHIBIT 10.19.1

GUARANTORS’ ACKNOWLEDGMENT

AND CONSENT (1997 L/C)

Reference is made to the following:

A. Reimbursement Agreement dated as of June 1, 1997, as amended by that certain
Extension and Amendment Agreement dated as of May 5, 2005 (as so amended, the
“Original Reimbursement Agreement”) between West Valley MRF, LLC, a California
limited liability company (the “Borrower”) and Union Bank of California, N.A., a
national banking association (the “Bank”) pursuant to which the Bank has issued
its Irrevocable Letter of Credit No. 306S230625, dated June 25, 1997 (as
heretofore amended, the “Letter of Credit”) in favor of BNY Western Trust
Company, as Trustee; and

B. Second Amendment Agreement (1997 L/C) dated as of May 1, 2007 (the “Amendment
Agreement”) by and between the Bank and the Borrower, pursuant to which the Bank
and the Borrower have agreed to modify the bond amortization reimbursement
deposit schedule under the Original Reimbursement Agreement. The Original
Reimbursement Agreement as amended by the Amendment Agreement is hereinafter
referred to as the “Reimbursement Agreement” and capitalized terms used herein
without definition shall have the respective meanings ascribed thereto in the
Reimbursement Agreement.

Each of the undersigned (individually a “Guarantor” and collectively the
“Guarantors”) has guaranteed the payment and performance of certain of the
Borrower’s obligations under the Original Reimbursement Agreement and Related
Documents pursuant to written guaranties heretofore delivered to the Bank
(collectively, the “Guaranties”) and expects to derive benefit from the
transactions contemplated by the Amendment Agreement. For valuable consideration
receipt whereof is hereby acknowledged, each of the undersigned hereby agrees as
follows:

1. The Borrower and the Guarantors have requested the Bank to enter into the
Amendment Agreement.

2. Each Guarantor hereby acknowledges receipt of a copy of the Amendment
Agreement and consents to the execution, delivery and performance of the
Amendment Agreement by the Borrower and the Bank.

3. Each Guarantor hereby ratifies, approves and confirms the Guaranties which it
has delivered to the Bank and agrees that it continues to be bound by the terms
thereof with respect to the Reimbursement Agreement and agrees that such
Guaranties shall inure to the

[balance of page intentionally left blank]



--------------------------------------------------------------------------------

benefit of the Bank with respect to the Borrower’s obligations to the Bank under
the Reimbursement Agreement and the Related Documents. This Acknowledgment and
Consent may be executed in multiple counterparts which taken together shall
constitute one and the same document.

IN WITNESS WHEREOF the undersigned have executed this Acknowledgment and Consent
as of the Effective Date (as such term is defined in the Amendment Agreement).

 

“GUARANTORS” Kaiser Recycling LLC, a Delaware limited liability company By:  
/s/ James F. Verhey   Name: James F. Verhey   Title: Vice President West Valley
Recycling & Transfer, Inc.,

a California corporation

By:   /s/ Cole Burr   Name: Cole Burr   Title: President Burrtec Waste
Industries, Inc., a California corporation By:   /s/ Cole Burr   Name: Cole Burr
  Title: President Kaiser Ventures, LLC, a a Delaware limited liability company
By:   /s/ James F. Verhey   Name: James F. Verhey   Title: Exec. V.P. - CFO